NewmáN, J.
The only question is whether the plaintiff, having no insurable interest in the life of Francis Cory, could take title to the insurance money by the assignment of Francis. The beneficiaries named in the certificate had an insurable interest in the life assured. So there was a *586valid contract of insurance. The assessments were paid by Erancis. Only one, for some unexplained reason, was paid by one of the beneficiaries. Erancis was the owner of the insurance. Being the owner, he had the right, as against the beneficiaries, to assign the insurance. Foster v. Gile, 50 Wis. 603; Estate of Breitung, 78 Wis. 33. There was no restriction on the right of assignment in defendant’s charter. The right of the member to assign his insurance was express, and without restriction. It whs (sec. 14, ch. 1, Laws of 1887): “Any member may file, with the secretary of the company, a written or printed instrument, duly signed in the presence of two witnesses, directing the said amount to be paid to a person named therein, other than the beneficiary named in his or her certificate, in which case the said amount shall be paid, within the time aforesaid, to the person named in such instrument.” The same section contains another provision, which authorizes an assignment of the certificate, or any interest therein, by a similar instrument, for the purpose of securing a debt or money advanced to a person other than the beneficiary named in the certificate. This is entirely independent of the general provision cited, and does not control or qualify it. Certainly the charter gives ample authority, if indeed it were needed, for an assignment of the insurance. It does not, in terms, even require the consent of either the beneficiary named in the certificate, or of the company. Nor is the right of assignment, in terms, restricted to such persons as have an insurable interest in the life assured. And no such restriction can be imported into the statute by construction. General words in a statute are to receive a general construction, unless there is something in the statute itself, or in its proper subject matter, to restrain it. Suth. St. Const. § 249; Chase v. Whiting, 30 Wis. 544. Such general construction may, however, be restrained by considerations of public policy, growing out of the subject •matter of the statute. Wilkinson v. Hoffman, 61 Wis. 637; *587Purtell v. Chicago F. & B. Co. 74 Wis. 132; Chapman Valve Mfg. Co. v. Oconto Water Co. 89 Wis. 264. But there are no considerations of public policy which restrain the power of assignment given by the general words of the charter, to be enforced by construction. Eor it has been held by this court that “ a policy of life insurance, obtained in good faith by a person having an insurable interest in the life of the assured, may be assigned to any person, with the consent of the company.” Bursinger v. Bank of Watertown, 67 Wis. 75; Hurd v. Doty, 86 Wis. 1. Even if the consent of the company were deemed necessary, it could hardly be doubted that giving notice of assessments to the assignee, and receiving payment of assessments from him, without explanation, are equivalent to consent in the first instance.
Sec. 2347, R. S. (ch. 376, Laws of 1891), has no application to this question. Francis Cory effected the insurance upon his own life, and kept it alive by the payment of the assessments. He had full power to dispose of it without reference to the beneficiaries named in the certificate. This is settled by Foster v. Cile, supra. This statute was not intended to change that rule. Kerman v. Howard, 23 Wis. 108; Given v. Wis. O. F. M. L. Ins. Co. 71 Wis. 547. The leading object ■of the statute was, no doubt, to preserve to a married woman such insurance as should be provided for her benefit, and as her sole and separate property, free from the control of her husband and from the claims of his creditors. It was not intended to take from the party who effected insurance upon his own life at his own cost the right to control and dispose of the policy. Besides, it is evident that this insurance was never provided for the sole and separate property of Ann Cory. It was intended that her husband should have some control and property in it. Nor can it be said that the consideration paid for the assignment was inadequate. Francis had apparently many years of life before him, and the prospect of paying many assessments before it should ripen into *588a benefit to his assignee. By ch. 20, Laws of 1895, the right of assignment of such insurance is restricted to such persons as have an insurable interest in the life of the member, and it provides that no money shall be paid to any assignee wlm has not such insurable interest. It cannot be held that this statute was intended to have a retroactive effect. It would be invalid to affect insurance lawfully assigned before its enactment. Such a statute would impair the obligation of a contract lawful when made, and is beyond the power of the legislature to enact.
By the Court.— The judgment of the circuit court is affirmed.